Citation Nr: 1746198	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a head injury or its residuals, status post fall.

2. Entitlement to service connection for left hip labral tear. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 




INTRODUCTION

The appellant served on active duty training from September 2004 to March 2005, from March 2009 to July 2009, and from January 2015 to March 2016. She has not served on active duty. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

In January 2017, the case was remanded for additional development 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2017, the Board remanded the issues on appeal for the scheduling of examinations. The appellant failed to report for the examinations scheduled for May 2017. In June 2017, the appellant called to reschedule the examinations citing to her deployment to Korea from January 2017 through mid-October 2017.

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. §3.655.

The Board finds the appellant's deployment to Korea to be good cause for missing her scheduled examinations. VA's Office of General Counsel has held that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting an examination. See VAOPGCPREC 10-2004, pages 5-9. In this case, the appellant notified VA of her reason for missing the examinations, gave a specific time frame she would be unavailable, and expressed her interest to appear for a rescheduled examination.

The appellant is nevertheless reminded that the duty to assist is not a one-way street and that she has an obligation to cooperate with VA in ensuring that duty is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). Any failure to report for any scheduled examination without good cause may result in an adverse determination. 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Subsequent to the appellant's return from deployment in mid-October 2017, contact the appellant and ask she identify the provider(s) of any additional treatment or evaluation she has received for her left hip condition or head injury residuals status post fall, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the appellant. 

2. Subsequent to the appellant's return from deployment in mid-October 2017 and after the foregoing records development has been completed to the extent possible, schedule the appellant for a VA examination by a physician of sufficient expertise to address the nature and etiology of the appellant's left hip condition. The VA examiner is requested to review all pertinent records (to include this remand and the January 2017 remand) associated with the claims file. Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must then opine as to the following:

(a) Identify any left hip condition present during the period of the claim. 

(b) For any left hip condition identified, is it at least as likely as not (50 percent or greater probability) that the identified condition is etiologically related to the appellant's March 2006 fall, or is otherwise etiologically related to a period of ACDUTRA or INACDUTRA?

Specifically include discussion of the appellant's lay statements and June 2010 buddy statements. For the purposes of these opinions, the examiner should assume the appellant is a reliable historian as to the March 2006 fall and the symptoms she experienced, and her "buddies" are reliable historians as to their observations of the appellant's behavior. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Subsequent to the appellant's return from deployment in mid-October 2017 and after the foregoing records development has been completed to the extent possible, schedule the appellant for a VA examination to address the existence and etiology of a head injury or its residuals. The VA examiner is requested to review all pertinent records (to include this remand and the January 2017 remand) associated with the claims file. Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must then opine as to the following:

(a) Identify any head injury or residuals present during the period of the claim. 

(b) For any head injury or residuals identified, is it at least as likely as not (50 percent or greater probability) that the identified condition was etiologically related to the appellant's March 2006 fall, or is otherwise etiologically related to a period of ACDUTRA or INACDUTRA?

Specifically include discussion of the appellant's lay statements and June 2010 buddy statements. For the purposes of these opinions, the examiner should assume the appellant is a reliable historian as to the March 2006 fall and the symptoms she experienced, and her "buddies" are reliable historians as to their observations of the appellant's behavior. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
4. Upon completion of the above actions, review the reports from the VA examinations to ensure substantial compliance with the Board's remand directives, complete any additional development necessary to comply with the requests of this remand, and readjudicate the claims. If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appellant and his representative the opportunity to respond. Thereafter, the claims should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

